Title: From John Quincy Adams to Abigail Smith Adams, 9 August 1809
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 1.
My dearest Mother.
At Sea—500 Miles from you 9. Augt: 1809. Wednesday.

Often as it has been my fortune in the course of my life, to be parted from my Parents, and dearest friends, as well as from my Country, upon no occasion has the separation been so painful, as at the present time—When my wife and Catherine went out to Quincy the Thursday before we sailed, had even the time permitted, I know not whether I could have prevailed upon my feelings, to go and repeat the parting moments with my father and you—I received by Mr: Adams, and shall keep as a treasure your few lines, written the morning of our departure; and far as I am now going from you, I still indulge and will enjoy the hope that we shall all yet have the happiness of meeting together again
This is the fifth day since our departure from the wharf at Charlestown—Of which my brother, who accompanied us down, below the Light-House, has doubtless given you an account—Our Navigation has hitherto been prosperous—Winds fair and gentle—Seas smooth; and good accommodations—The principal inconvenience we have hitherto felt, has been that of being immersed in fogs as thick as those that surround the throne of Duluess in the Dunciad—This makes the weather damp and cold, and renders the deck less agreeable than it would be with a clear sky—We have seen nothing since we lost sight of land, but three or four Schooners, with one of which we spoke; and as she was bound to Plymouth, we hope you will hear from us by the newspapers, on her arrival home.
On Saturday morning, I received by the mail, just before I came on board, a letter from Mr: Webster of New-Haven, requesting me to procure for him, if I can, a Russian Dictionary, and Grammar with some other books; a commission which I shall take much pleasure in executing—He is prosecuting his plan of a large English Dictionary; and although my Sentiments on those subjects do not agree entirely with his, I wish that his Industry may meet with its rewards and his ingenuity with encouragement—He published two or three years since, a letter to Dr: Ramsay of South Carolina, containing some censures, upon Johnson’s Dictionary and some criticisms on other writers, which I thought incorrect—In one of my Lectures, I noticed this letter and contested several of its criticisms; but on delivering the Lectures to Mr: Hilliard for the press, I struck out that passage, requesting him not to print it—I had not changed my opinion—But I thought it might have an appearance of ill-will, from me to Mr: Webster which I certainly did not feel; and that it might discourage his undertaking more than it ought—I am however much inclined to have a copy taken of the passage which I expunged from the Lecture; and sent to Mr: Webster himself—For if he should profit by it, as a man of sense always may profit by friendly censure, it will be more useful to him and to his work than any Russian Dictionary or Grammar.
What brings this subject to my mind, is that just at this day and hour is held the meeting of the American Academy at Cambridge, which I hope my father is attending—As a subject connected with Science, if it was uninteresting to you, which it is not, it would be interesting to him, and all my letters to you, are also letters to him.
13. August—Sunday—
Since writing the two foregoing pages, we have been less favoured by the winds, and my distance from you is not much greater than it was when I began my letter. We have had two days of calm, and two of east-winds, which are still opposing our progress—Those of us who were Sea-Sick, are now recovered, and we are as comfortable, as navigators moving in the teeth of the wind can be.
1. O’Clock a.m. 16. August Wednesday.
We have just spoke a fishing vessel at anchor on the Banks of Newfoundland; and I have only time to add that we have thus far proceeded safe upon our voyage; and to pray for all the blessings of Heaven upon you—with our best affections to our dear children.
Ever yours,
J. Q. A.